Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 10 contains allowable subject matter pertaining to “a plurality of amplifier circuits within the plurality of signal paths between the switch units and the plurality of antenna nodes, the plurality of amplifier circuits configured to amplify the - signals carried by the plurality of signal paths; and a conversion circuit coupled to the switch unit, the conversion circuit configured to adjust a frequency of a first signal, carried by a first signal path of the plurality of signal paths, based on a first frequency band of the plurality of frequency bands and to adjust a frequency of a second signal, carried by a second signal path of the plurality of signal paths, based on a second frequency band of the plurality of frequency bands, wherein a first antenna node of the plurality of antenna nodes is configured to pass the first signal and a second antenna node of the plurality of antenna nodes is configured to pass the second signal during overlapping time periods.”

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Khlat et al, US Publication No. 20160336972 filed on May 11, 2015 in view of Dunworth et al, US Publication No. 20190081596 filed on September 11, 2017.
As to claim 1, Khlat teaches “A device comprising: an antenna node configured to be coupled to an antenna element,” [see Fig 4, item 56A, 56B].
 “the antenna node configured to pass wireless communications over a plurality of frequency bands;” [see Fig 4, item 56A, 56B].
 “a plurality of signal paths coupled to the antenna node,” [see Fig 4, item 66, 82].
 “each of the plurality of signal paths configured to carry a signal from a different one of the plurality of frequency bands;” [see paragraph 0038].  Paragraph 0038 recites “As discussed above, in 
 “a switch element coupled to the antenna node by the plurality of signal paths;” [see Fig 4, item 101].
It should be noted however that Khalt does not teach “and an amplifier circuit within the plurality of signal paths between the switch element and the antenna node,”
 “the amplifier circuit configured to amplify the signals carried by the plurality of signal paths.”
On the other hand, Dunworth teaches “and an amplifier circuit within the plurality of signal paths between the switch element and the antenna node,” [see paragraph 0024].  Paragraph 0024 recites “The first switch or transistor is coupled to the antenna node and is in shunt with the power amplifier and the low noise amplifier.”
 “the amplifier circuit configured to amplify the signals carried by the plurality of signal paths.” [see paragraph 0024].  Paragraph 0024 recites “The first switch or transistor is coupled to the antenna node and is in shunt with the power amplifier and the low noise amplifier.”
It would have been obvious to one of ordinary skill in the art to combine the teachings of Khlat with the teachings of Dunworth because Dunworth teaches an improved wireless communication system where a transmit PA and receive LNA may each couple to a shared antenna through separate impedance matching networks and a common transmit/receive (T/R) switch through which both the high power transmit signal and the low power receive signal pass as detailed in paragraph 0004.

As to claim 2, Khlat teaches “a second switch element coupled to the antenna node by a plurality of second signal paths, each of the plurality of second signal paths configured to carry a second signal from a different one of the plurality of frequency bands.” [see Fig 4, item 78, 94].

As to claim 3, Khlat teaches “a filter element between the antenna node and the switch element and between the antenna node and the second switch element, wherein one z ~ of the plurality of signal paths and one of the plurality of second signal paths both include the filter element.” [see paragraph 0037].  Paragraph 0037 recites “The optional filtering circuitry 108 may be a band-pass filter with edges that are adjustable based on the control signals provided by the signal processing circuitry 102.”

As to claim 4, Khlat teaches “a conversion circuit coupled to the switch element, the conversion circuit configured to adjust a frequency of the signal based on a frequency band of the plurality of frequency bands selected for the signal, wherein the switch element is configured to selectively couple any one of the plurality of signal paths to the conversion circuit.” [see paragraph 0010].  Paragraph 0010 recites “RF front end circuitry includes primary antenna switching circuitry coupled to a primary antenna node, secondary antenna switching circuitry coupled to a secondary antenna node, a first cross-coupling connection line and a second cross-coupling connection line coupled between the primary antenna switching circuitry and the second antenna switching circuitry, primary transceiver circuitry coupled to the primary antenna switching circuitry, secondary receiver circuitry coupled to the secondary antenna switching circuitry, and switching control circuitry coupled to the primary antenna switching circuitry and the secondary antenna switching circuitry.”

As to claim 5, Khlat teaches “the conversion circuit is coupled to the second switching element and the second switch element is configured to selectively couple any one of the plurality of second signal paths to the conversion circuit.” [see paragraph 0010].  Paragraph 0010 recites “RF front end circuitry includes primary antenna switching circuitry coupled to a primary antenna node, secondary antenna switching circuitry coupled to a secondary antenna node, a first cross-coupling connection line and a second cross-coupling connection line coupled between the primary antenna switching circuitry and the second antenna switching circuitry, primary transceiver circuitry coupled to the primary antenna switching circuitry, secondary receiver circuitry coupled to the secondary antenna switching circuitry, and switching control circuitry coupled to the primary antenna switching circuitry and the secondary antenna switching circuitry.”

As to claim 6, Khlat teaches “the plurality of signal paths are transmit signal paths and the plurality of second signal paths are receive signal paths.” [see Fig 4].

As to claim 7, Khlat teaches “the plurality of signal paths are configured to carry a transmission signal, or the plurality of signal paths are configured to carry a receive signal.” [see Fig 4].

As to claim 9, Khlat teaches “a multiplexing element coupled between the plurality of signal paths and the antenna node.” [see Fig 4, item 101]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH HASSAN whose telephone number is (571)270-3456.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH HASSAN/Examiner, Art Unit 2637                                                                                                                                                                                                        
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637